PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/322,621
Filing Date: 1 Feb 2019
Appellant(s): HAMATANI et al.



__________________
John T. Callahan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/24/2021, which is a response to the Final Rejection of 1/29/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 1, 4, 6-13 and 18-20 under 35 U.S.C. 103 as being unpatentable over Weingart et al. (2014/0005320) is withdrawn.

(2) Response to Argument

The Appellant has made the argument that compounds represented by the presently claimed formula I show unexpected improvements in low heat generating property and wear resistance.  The Appellant specifically compares Comparative Example 1-1 with Examples 1-6 and 1-9.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  Independent claims 1, 15, 16 and 17 do not include any amounts for the components.  Indeed, in some of the independent claims, the only component present is the compound of formula (I).  The Appellant has only provided examples at 100 parts by mass natural rubber, 50 parts carbon black (or 40 parts carbon black and 10 parts 
2)  The results are not significantly improved in all of the inventive examples.  For instance, Example 2-5 (a hydroxyl group and an amino group as the polar groups) has a tanδ index of 95 and a wear index of 105.  Whereas Comparative Example 2-1 has a tanδ index of 100 and a wear index of 100.  The difference of 5% for both tests is not statistically significant.  The examples cited by the Applicant contain two hydroxyl groups.  The claims are broader than embodiments that contain two hydroxy groups.  
	3) The Applicant has not demonstrated unexpected results over the closest prior art, which is Weingart et al. (2014/0005320).  Weingart et al. teach tanδ values [Table 2].  However, since the Appellant does not include the actual tanδ values for their examples, a comparison cannot be made.  In the instant examples, the tanδ value was indexed to the value of 100 for Comparative Examples 1-1 and 2-1 [0107-0108 of the PG Publication].  Thus, the Appellant has made it such that their experimental data cannot be compared with the prior art.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOHN E USELDING/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



Conferees:
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763       

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.